62 S.E.2d 50 (1950)
232 N.C. 727
STATE
v.
ARMSTRONG.
No. 508.
Supreme Court of North Carolina.
November 29, 1950.
*51 Harry McMullan, Atty. Gen., and T. W. Bruton, Asst. Atty. Gen., for the State.
Ernest R. Warren, and O. A. Warren, Gastonia, for defendant.
STACY, Chief Justice.
The denial of any impeachment of the State's only eye-witness to the fatal assault necessitates another hearing. It is always open to a defendant to challenge the credibility of the witnesses offered by the prosecution who testify against him. State v. Beal, 199 N.C. 278, 154 S.E. 604.
What could be more effective for the purpose than to impeach the mentality or the intellectual grasp of the witness? If his interest, bias, indelicate way of life, insobriety and general bad reputation in the community may be shown as bearing upon his unworthiness of belief, why not his imbecility, want of understanding, or moronic comprehension, which go more directly to the point? State v. Ham, 224 N.C. 128, 29 S.E.2d 449; State v. Witherspoon, 210 N.C. 647, 188 S.E. 111; State v. Vernon, 208 N.C. 340, 180 S.E. 590; State v. Rollins, 113 N.C. 722, 18 S.E. 394; Isler v. Dewey, 75 N.C. 466; State v. Ketchey, 70 N.C. 621; Bailey v. Poole, 35 N.C. 404; Stansbury's N. C. Evidence, Sec. 127, p. 245, note 66. That which may be shown indirectly may also be shown directly. The law favors directness over indirectness; simplicity over complexity; brevity over prolixity; clarity over obscurity; substance over form. There is no virtue in the long phrase when a short one will do just as well. The court-room is not the home of redundancy or circumlocution. Conciseness is the keynote there.
When a witness goes upon the stand he subjects himself to cross-examination which may take the form of selfdepreciation or the depreciation of other witnesses. State v. Beal, supra, and cases there cited. Here, there was no suggestion of any claim of professional privilege or immunity in respect of Dr. Williston's proposed testimony; and none could be made in respect of the proposed testimony of the witness Robert Burrus. It follows that *52 error was committed in excluding the proposed evidence.
New trial.
JOHNSON, J., took no part in the consideration or decision of this case.